Title: To Thomas Jefferson from Isaac Briggs, 16 March 1805
From: Briggs, Isaac,Williams, Robert
To: Jefferson, Thomas


                  
                     My dear Friend, 
                     Washington M.T. 16th. of the 3rd. mo. 1805
                  
                  Being informed that the office of United States’ Attorney for the district of Orleans is now vacant, I presume to mention for that appointment Lewis Kerr now resident in New-Orleans. He is a man of genius and very handsome acquirements—of sound integrity and pure republican principles. So far as I am capable of judging, he possesses considerable and competent professional skill, having been employed, as is said, for the last 13 years of his life in the study and practice of the law. In relation to this point I am aided by the opinion of others more capable of judging than myself. But as to his native genius, his education and principles, I am authorized, from an intimate acquaintance of 18 months, to bear unequivocal testimony. 
                  Accept renewed assurances of my respect and affectionate regard.
                  
                     Isaac Briggs 
                     
                  
                  
                     I perfectly agree, with Mr. Briggs as to the within opinion relative to Mr. Kerr.
                  
                  
                     Robert Williams 
                     
                  
               